Case 2:18-cv-00082-Z-BR Document 134 Filed 02/05/21                     Page 1 of 4 PageID 2536



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                 AMARILLO DIVISION

DARRELL KIMBROUGH, MSN, FNP-C ,                        §
MARY BENARD, MSN, FNP-C and                            §
TINA SPOHN-LEDFORD, MSN, FNP-C,                        §
                                                       §
       Plaintiffs,                                     §
                                                       §
vs.                                                    §          CIVIL NO. 2:18-CV-00082-D
                                                       §
NAEEM KAHN, M.D. and                                   §
AMARILLO URGENT CARE, LLC,                             §
                                                       §
       Defendants.                                     §

                                 PLAINTIFFS’ WITNESS LIST

A.     Witnesses Plaintiffs Expect to Present

       Plaintiffs expect to call the following witnesses at trial:

       1.      Darrell Kimbrough

       Kimbrough has been deposed. He will testify about the terms and conditions of his

employment with Amarillo Urgent Care. He will also testify about his work hours. In addition,

Kimbrough will testify about the circumstances surrounding his separation of employment and

his attempts to obtain subsequent employment. He will testify about the retaliatory acts he

endured as well as his lost wages, front pay and compensatory damages on his retaliation claim.

Finally, he will testify as an expert on the issue of charting.

       2.      Mary Benard

       Benard has been deposed.         She will testify about the terms and conditions of her

employment with Amarillo Urgent Care. She will also testify about her work hours. In addition,

Benard will testify about the circumstances surrounding her separation of employment and her

attempts to obtain subsequent employment.          She will testify about the retaliatory acts she



PLAINTIFF’S WITNESS LIST – PAGE 1
                                                A-1
Case 2:18-cv-00082-Z-BR Document 134 Filed 02/05/21                  Page 2 of 4 PageID 2537



endured as well as her lost wages, front pay and compensatory damages on her retaliation claim.

Finally, she will testify as an expert on the issue of charting.

       3.      Tina Spohn-Ledford

       Spohn-Ledford has been deposed. She will testify about the terms and conditions of her

employment with Amarillo Urgent Care. She will also testify about her work hours. In addition,

Spohn-Ledford will testify about the circumstances surrounding her separation of employment

and her attempts to obtain subsequent employment. She will testify about the retaliatory acts she

endured as well as her lost wages, front pay and compensatory damages on her retaliation claim.

Finally, she will testify as an expert on the issue of charting.

       4.      Naeem Khan, MD

       Dr Kahn has been deposed individually and as the representative of Amarillo Urgent

Care. Dr. Kahn will testify as to the business policies, record keeping and operations at AUC in

particular its employment practices, employment related decisions and compensation. He will

also testify about the policy and practice of Amarillo Urgent Care directing its Nurse

Practitioners to complete charting from home off-the-clock. He will also testify as to the

authenticity of Amarillo Urgent Care’s business records.

       5.      Criselda Rico

       Ms. Rico has been deposed. She will testify as to the business policies and operations at

AUC in particular its employment practices, recordkeeping, employment related decisions and

compensation. She will also testify about the policy and practice of Amarillo Urgent Care

directing its Nurse Practitioners to complete charting from home off-the-clock. She will also

testify as to the authenticity of Amarillo Urgent Care’s business records.

       6.      Shawn D. Twing




PLAINTIFF’S WITNESS LIST – PAGE 2
Case 2:18-cv-00082-Z-BR Document 134 Filed 02/05/21                   Page 3 of 4 PageID 2538



       Mr. Twing has not been deposed in this case. He will present testimony concerning the

attorney fees and costs incurred in this case on behalf of the plaintiffs along with the factors

weighing on what constitutes a reasonable amount of hours and hourly rate. Mr. Twing’s

testimony will consist of an expert opinion.

B.     Witnesses Plaintiffs May Call if the Need Arises

       Plaintiffs may call the following witnesses at trial:

       1.      Vicki Ellington

       Ms. Ellington has not been deposed. She will testify as to the business policies and

operations at AUC in particular its employment practices, recordkeeping, employment related

decisions and compensation. She will also testify about the policy and practice of Amarillo

Urgent Care directing its Nurse Practitioners to complete charting from home off-the-clock. She

will also testify as to the authenticity of Amarillo Urgent Care’s business records.

       2.      Melissa Chavez

       Ms. Chavez has not been deposed. She will testify as to the business policies and

operations at AUC in particular its employment practices, recordkeeping, employment related

decisions and compensation. She will also testify about the policy and practice of Amarillo

Urgent Care directing its Nurse Practitioners to complete charting from home off-the-clock. She

will also testify as to the authenticity of Amarillo Urgent Care’s business records.

       3.      Christy Kimbrough

       Ms. Kimbrough has not been deposed. She will testify to issues regarding compensatory

damages as to Mr. Kimbrough’s retaliation claims in particular his mental pain and suffering,

financial distress and as a fact witness to Mr. Kimbrough’s working at home.

       4.      Bryan Owens, Defendants’ former counsel




PLAINTIFF’S WITNESS LIST – PAGE 3
Case 2:18-cv-00082-Z-BR Document 134 Filed 02/05/21                  Page 4 of 4 PageID 2539



        Mr. Owens has not been deposed in this case. He will be called to testify concerning his

objections to Defendants’ attempt to pursue unfounded and retaliatory acts against Plaintiffs in

regard to their claims in this case.

        5.      Jeremi Young, Defendants’ former counsel

        Mr. Young has not been deposed in this case. He will be called to testify concerning his

objections to Defendants’ attempt to pursue unfounded and retaliatory acts against Plaintiffs in

regard to their claims in this case.

        6.      Custodian of Records for Practice Velocity: Matthew Logan and Chris Jensen.

These witnesses have knowledge of the practice management and electronic medical record

software program Defendants used. Neither of the witnesses has been deposed in this case but

Plaintiffs have provided a business records affidavit sworn to by Mathew Logan and Chris

Jensen. The witnesses are familiar with the data recorded by the software program, how the data

was captured, and how practitioners like Defendants and Plaintiffs utilized the program. Further

the witnesses will testify as to the authenticity of the electronic medical records submitted as

evidence in this case.

        7.      Any other custodian of records necessary to authenticate documents, including

but not limited to.

        8.      Any witness on Defendants’ exhibit list, including but not limited to Melissa

Chavez and Vicki Ellington.

        9.      Any impeachment and rebuttal witnesses as necessary.




PLAINTIFF’S WITNESS LIST – PAGE 4
